Citation Nr: 0421927	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for traumatic brain 
disease, to include whether new and material evidence is 
required to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In March 2001, the case was remanded to 
the RO for additional action.  The case has been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A June 1961 rating decision denied service connection for 
the residuals of a brain concussion.  The veteran was advised 
of the rating decision in a June 23, 1961, VA letter.

3.  Evidence received following the June 1961 rating decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claim.

4.  Any intercranial injury during service was acute with no 
residual disability.  

5.  The evidence does not show that any current brain 
impairment is due to a head injury in service.  

6.  There is no evidence of any brain disorder or an organic 
disease of the nervous system within one year of discharge 
from service.  


CONCLUSIONS OF LAW

1.  The June 1961 rating decision denying service connection 
for the residuals of a brain concussion is final.  38 U.S.C. 
§ 4005; 38 C.F.R. § 3.104(a); effective May 29, 1959 to 
December 31, 1962. 

2.  Evidence received subsequent to the June 1961 
determination is new and material, and the claim for service 
connection for traumatic brain disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 

3.  Traumatic brain disease was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, the he has traumatic brain 
disease due to an injury during service. 

This case was previously before the Board for consideration.  
In the March 2001 remand, the Board directed the RO to 
consider whether new and material evidence had been received 
to reopen the service connection claim.  The February 2004 
supplemental statement of the case indicated that the service 
connection claim was reopened.  However, as a preliminary 
matter, regardless of the RO's action in determining whether 
new and material evidence has been submitted, the Board still 
has a legal duty to consider the new and material issue in 
the first instance.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  

A rating decision in June 1961 denied service connection for 
the residuals of a brain concussion.  The veteran was 
notified of the rating decision in a June 23, 1961, VA 
letter.  There were no further communications received from 
the veteran regarding this issue within the time period 
allowed.  Since no further communications were received, the 
June 1961 rating decision became a final determination.  
38 U.S.C. § 4005; 38 C.F.R. § 3.104(a); effective May 29, 
1959 to December 31, 1962.


Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
June 1961 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for brain disease due to trauma, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The prior denial of service connection for the residuals of a 
brain concussion was on the basis that there was no 
disability identified related to an inservice concussion.  
The January 1999 VA peripheral nerves examination report 
shows that the veteran probably suffered impairment from his 
pre accident condition.  Additionally, VA geriatric 
psychiatry clinical records from October 2001 to January 2002 
show that the veteran's memory loss complaints could be due 
to his prior head injury as well as depression and vascular 
disease.  Furthermore, a January 2002 VA geriatric psychiatry 
clinical record indicates that a link between Alzheimer's 
disease and traumatic brain injury had been demonstrated in 
the literature.  These records, standing alone and without 
consideration of other evidence in the record, indicate that 
the veteran may have residuals of a brain concussion.  The 
basis for the prior denial was that there were no residuals.  
Accordingly, the evidence bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.  
Therefore, the evidence is new and material.  38 C.F.R. 
§ 3.156(a) (2001).  Since new and material evidence has been 
received, the claim for service connection for traumatic 
brain disease is reopened.  38 U.S.C.A. § 5108 (West 2002).

The veteran's service connection claim has been reopened.  
The February 2004 supplemental statement of the case advised 
the veteran that the claim was reopened and provided him with 
the laws and regulations governing service connection.  
Additionally, his arguments have been directed at service 
connection.  Accordingly, there is no prejudice to the 
veteran in the Board considering the service connection issue 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Where a veteran had ninety (90) days or more of continuous 
active service and a brain hemorrhage or thrombosis, or other 
organic disease of the nervous system become manifest or are 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  The provisions of 38 C.F.R. § 3.309(a) were 
revised effective November 7, 2002, to provide that service 
connection may be presumed if a preexisting disability is 
shown to have been aggravated within one year following 
service.  The previous regulation did not contain such a 
provision related to aggravation.  67 Fed.Reg. 67,792 
(November 7, 2002).  As discussed below, there is no evidence 
of any brain disease or organic disease of the nervous system 
within one year of discharge from service.  Therefore, there 
is no prejudice to the veteran in the Board considering the 
revised regulation in the first instance.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

In August 1948 in service, the veteran was involved in an 
automobile accident and was hospitalized.  He was noted with 
a possible intercranial injury, however, in September 1948 
there were no mental sequelae and during the remainder of the 
hospitalization there were no neurologic findings.  He was 
returned to duty in January 1949.  An October 1951 physical 
examination shows that there was no specific neurologic 
abnormality and a January 1952 report of medical examination 
shows there were no defects noted.  A September 1952 VA 
examination report does not show that the veteran had a 
neuropsychiatric condition and the neurological evaluation 
was normal.  These records show that there was a possible 
intercranial injury during service but that following the 
possible injury there were no further findings.  Accordingly, 
any intercranial injury during service was acute with no 
residual disability.  38 C.F.R. § 3.303(a), (b) (2003).

The veteran received a VA brain and spinal cord examination 
in January 1999.  The examiner indicated that the neurologic 
examination was nonfocal and that since the claimed memory 
problems started four or five years earlier that it likely 
pointed to a primary dementing process and not to any 
traumatic brain disease.  A January 1999 peripheral nerves 
examination indicates that the veteran probably suffered 
impairment following the accident.  The examiner added, 
however, that this type of impairment does not progress and 
that any change that the veteran has had from the time 
immediately after the accident (other than improvement) is 
due to another process.  A February 1999 VA report shows that 
neuropsychological screening was within normal limits.  A 
March 1999 VA neurology clinical record shows an assessment 
of subjective memory loss with no correlation with objective 
psychometrics.  An April 1999 VA neurology clinical record 
shows cerebrovascular disease.  A May 1999 VA nutrition 
clinical record shows an assessment of history of closed head 
injury and memory problems.  A June 1999 VA neurology 
clinical record shows an impression of multi-infarct dementia 
and an October 1999 VA clinical record shows an assessment of 
vascular dementia.  

A November 2000 VA clinical record shows a history of 
vascular dementia.  

An April 2001 VA clinical record shows complaints of memory 
disturbance probably related to normal aging and that the 
veteran did not have evidence of dementia.  An October 2001 
VA geriatric psychiatry clinical record shows that 
depression, vascular history, the history of head injury, and 
ongoing insomnia could be contributing to the veteran's 
memory complaints.  A November 2001 VA geriatric psychiatry 
clinical record indicates that the clinician was unable to 
determine with certainty whether the veteran's head injury in 
service caused his memory complaints since he had depression 
and vascular disease as complicating factors.  


A January 2002 VA geriatric psychiatry clinical record 
indicates that the clinician was unable to determine whether 
the veteran's subjective memory complaints were due to his 
prior injury since he had depression and cerebrovascular 
disease as complicating factors.  The clinician indicated 
that a link between Alzheimer's disease and traumatic brain 
injury had been demonstrated in the literature.  A March 2002 
VA neuropsychological consultation record shows that the 
veteran's complaints of forgetfulness and diminished 
cognitive abilities appeared to be more related to emotional 
issues such as stress, depression, or anxiety.  April 2002, 
August 2002, and November 2002 VA geriatric psychiatry 
clinical records show that clinical evaluation and 
neuropsychiatric testing did not support a diagnosis of 
Alzheimer's disease.  

These records show that the veteran has complaints of memory 
loss.  The January 1999 VA peripheral nerves examination 
report states that the veteran probably suffered impairment 
from his pre accident condition, but indicated that any 
change since the time of the accident (except improvement) 
would be due to another cause.  Significantly, as noted 
above, there were no findings of memory loss or other 
neurologic findings after the initial accident or during the 
rest of the veteran's service.  Additionally, no neurologic 
impairment was shown in the 1952 VA examination report.  
Accordingly, neurologic impairment following the inservice 
accident is not shown.  The VA geriatric psychiatry clinical 
records from October 2001 to January 2002 show that the 
veteran's memory loss complaints could be due to his prior 
head injury as well as depression and vascular disease.  
However, the clinician indicated that it could not be 
specifically determined whether the head injury was the cause 
of his memory complaints.  Additionally, the veteran 
underwent neuropsychological testing in March 2002 which 
found that his complaints of forgetfulness and diminished 
cognitive abilities were more likely due to emotional issues.  
Furthermore, the January 1999 VA brain and spinal cord 
examination report indicates that the veteran's memory 
complaints were likely due to a cause other than any 
traumatic brain disease.  Therefore, the preponderance of the 
evidence supports a conclusion that the veteran's memory 
complaints are not due to or related to the head injury in 
1948.  

The veteran has essentially indicated that his memory 
problems may be due to early Alzheimer's disease.  He has 
indicated that a VA study concerning the relationship between 
head trauma and the development of Alzheimer's disease was 
being conducted, and that this indicates that there may be a 
relationship between his head injury in 1948 and his current 
memory complaints.  However, VA clinical records from April 
to November 2002 show that a diagnosis of Alzheimer's disease 
was not supported.  Additionally, a lay person's 
interpretation of a medical treatise or similar literature 
does not constitute competent medical evidence.  Sacks v. 
West, 11 Vet.App. 314 (1998).  Additionally, while a 
clinician indicated that a link between trauma and the 
development of Alzheimer's disease was shown in the 
literature, the clinician did not indicate that the veteran's 
memory complaints were due to the head trauma in 1948.  
Therefore, competent medical evidence does not show that the 
veteran's current memory complaints are due to the head 
trauma during service.  

The veteran's current complaints of memory loss are not due 
to the 1948 head trauma received in the automobile accident.  
Accordingly, the evidence does not show that any current 
neurologic impairment or other brain disease is due to or 
related to the head injury in service.  38 C.F.R. § 3.303(b), 
(d) (2003).

The September 1952 VA examination report shows that there was 
no neuropsychiatric condition and the neurological evaluation 
was normal.  Accordingly, there is no evidence of any brain 
disorder or an organic disease of the nervous system within 
one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003). 

Any intercranial injury during service was acute with no 
residual disability.  The evidence does not show that any 
current neurologic impairment is due to a head injury in 
service.  There is also no evidence of any brain disorder or 
an organic disease of the nervous system within one year of 
discharge from service.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
traumatic brain disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2003).  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was enacted.  
The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefit sought in the 
March 2000 statement of the case, and in December 2002 and 
November 2003 VA letters.  The statement of the case and the 
February 2004 supplemental statement of the case provided the 
appellant with a summary of the evidence in the record used 
for the determination.  Accordingly, the appellant was 
advised of the evidence necessary to substantiate the claim.  
The December 2002 and November 2003 VA letters advised the 
appellant of the evidence needed to support the claim, the 
kind of evidence he was responsible for obtaining, the 
evidence VA was responsible for obtaining, and that he should 
advise VA of any additional evidence that he would like VA to 
attempt to obtain.  Accordingly, the duty to notify the 
appellant of what evidence he was responsible for obtaining 
and the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  It was found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

In the present case, the claim was received well before 
enactment of the VCAA.  Thus, the December 2002 notice from 
the AOJ (the RO) - as well as subsequent notices -- was 
issued after the initial rating action was promulgated. The 
Court has acknowledged, however, that when, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), slip op. at 10-11.  The December 2002 letter and the 
November 2003 letter did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to notify VA 
to request any additional evidence.  Therefore, the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Over one year 
after the initial VCAA notice was provided, the AOJ 
readjudicated the claim.  The veteran was provided a 
supplemental statement of the case in February 2004.  
Therefore, to decide the appeal at this time would not be 
prejudicial to the claimant.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004).

The service medical records are contained in the claims file.  
The veteran has received VA examinations.  VA and private 
medical records identified by the veteran have been sought 
and obtained by the RO, or have been provided by the veteran.  
The March 2001 remand directed the RO to obtain the report of 
the results of January 1999 psychological tests that were 
referenced in a January 1999 VA examination.  The RO 
specifically requested such records but only received the 
January 1999 VA examination report.  This report did contain 
the interpretative results of the tests.  Since these records 
were specifically requested and only the examination report 
was provided, the Board concludes that a separate report of 
the psychological tests is not maintained and that any 
further attempts to obtain such a records would be futile.  
The February 2004 supplemental statement of the case advised 
the veteran that the records could not be obtained.  
Additionally, the results of the test were shown on the 
examination report.  The appellant has not identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this case have been 
properly developed and there are no further actions necessary 
to comply with the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003). 


ORDER

Entitlement to service connection for traumatic brain disease 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



